NO. 07-03-0129-CR
NO. 07-03-0130-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MARCH 29, 2005

______________________________


TIMOTHY LAWRENCE MOORE, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NOS. 32,672-C & 32,670-C; HONORABLE PATRICK A. PIRTLE, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Pursuant to pleas of guilty, on May 9, 1997, appellant was granted deferred
adjudication in cause number 32,672-C for burglary of a habitation and in cause number
32,670 for aggravated robbery and placed on community supervision for six years and ten
years plus $2000 restitution, respectively.  After hearing evidence on the State's amended
motions to proceed with adjudications of guilt, on January 17, 2003, the trial court
adjudicated appellant guilty of both offenses and punishment was assessed at 40 years
confinement.
	The clerk's records in these appeals reflect that the trial court entered certifications
of defendant's right to appeal in which it certified these cases were plea bargain cases with
no right of appeal.  By letter dated February 28, 2005, this Court notified appellant's
counsel that the certifications indicate no right of appeal and requested a response by
March 15, 2005, noting that failure to file amended certifications showing a right of appeal
or failure to provide other grounds for continuing the appeals would result in dismissal.  See
Tex. R. App. 25.2(a)(2) & (d); Stowe v. State, 124 S.W.3d 228, 232 (Tex.App.-El Paso
2003, no pet.).  Counsel did not respond and no amended certifications indicating a right
to appeal have been filed in a supplemental record.  Thus, we dismiss these appeals.
	Accordingly, these appeals are dismissed.
						Don H. Reavis
						     Justice


Do not publish.

le a brief, he should do so within the latter referenced time period.    
	It is so ordered.

							Per Curiam
Do not publish.